Cite as 2014 Ark. 336

                 SUPREME COURT OF ARKANSAS
                                         No.   CR-14-547

                                                    Opinion Delivered July 31, 2014


RONNIE LEE CANADA                                   PRO SE MOTION FOR BELATED
                                PETITIONER          APPEAL
                                                    [PULASKI COUNTY CIRCUIT COURT,
V.                                                  NO. 60CR-12-1562]

STATE OF ARKANSAS                                   HONORABLE HERBERT WRIGHT,
                              RESPONDENT            JR., JUDGE

                                                    MOTION DENIED.

                                         PER CURIAM

       On June 19, 2013, judgment was entered reflecting that petitioner Ronnie Lee Canada

had entered a plea of guilty to battery in the first degree and endangering the welfare of a minor.

An aggregate sentence of 480 months’ imprisonment was imposed.

       On June 20, 2014, petitioner filed the motion that is now before us, requesting leave to

proceed with a belated appeal of the judgment of conviction. Arkansas Rule of Appellate

Procedure–Criminal 1(a) (2013) provides that there is no direct appeal from a plea of guilty. An

exception is created when a conditional plea of guilty is premised on an appeal of the denial of

a suppression motion pursuant to Arkansas Rule of Criminal Procedure 24.3 (2013). See Seibs

v. State, 357 Ark. 331, 166 S.W.3d 16 (2004). Two additional exceptions to the general rule, as

set out in Seibs and Grissom v. State, 2009 Ark. 328 (per curiam), are (1) when there is a challenge

to testimony or evidence presented before a jury in a sentencing hearing separate from the plea

itself and (2) when the appeal is from a posttrial motion challenging the validity and legality of

the sentence itself. See Bradford v. State, 351 Ark. 394, 94 S.W.3d 904 (2003). Absent one of the
                                        Cite as 2014 Ark. 336

exceptions, a defendant waives his right to appeal when he pleads guilty. Nelson v. State, 2012
Ark. 217 (per curiam); Smith v. State, 2011 Ark. 54 (per curiam); Grissom, 2009 Ark. 328; see also

Berry v. City of Fayetteville, 354 Ark. 470, 125 S.W.3d 171 (2003); Barnett v. State, 336 Ark. 165, 984
S.W.2d 444 (1999). We have held, however, that an appeal may be taken after a guilty plea when

the petitioner alleges evidentiary errors which arose after the plea and during the sentencing

phase, regardless of whether a jury was impaneled for that phase of trial. See Tubbs v. State, 2011
Ark. 166 (per curiam); see also Johnson v. State, 2010 Ark. 63.

       Petitioner here does not contend that his plea was conditional or that it otherwise met

any of the exceptions that would allow for an appeal from the judgment. For that reason, he has

not met his burden of establishing that he is entitled to proceed with a belated appeal. See Nelson,

2012 Ark. 217; see also Smith, 2011 Ark. 54.

       Motion denied.

       Ronnie Lee Canada, pro se petitioner.

       No response.




                                                  -2-